The opinion of the court was delivered by
MoEnery, J.
The defendant was indicted for horse stealing, tried, convicted,arid sentenced to one year’s imprisonment at hard labor, from which he appealed.
There is in the record no bill of exceptions, assignment of errors, motion in arrest of judgment, or motion to quash. On examining the record we find no error on the trial. When the record in a criminal case presents neither bill of exception, motion to quash nor in arrest, nor an assignment of errors, and there is no error patent on the face of the record, the judgment will be affirmed.
Judgment affirmed.